Citation Nr: 1453874	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-22 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a chronic disability manifested by low back pain.

3.  Entitlement to a compensable disability rating for status post right bunionectomy.

4.  Entitlement to a compensable disability rating for status post left bunionectomy.

5.  Entitlement to an initial disability rating greater than 30 percent for status post right rotator cuff repair for a right supraspinatus tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service in the United States Army from August 1987 to August 1990 and from October 1996 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Nashville, Tennessee.

In July 2012, the evaluation for status post right rotator cuff repair was increased to 30 percent, effective July 13, 2009.  The Veteran has not expressed satisfaction with this grant, so this issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).

The Board notes that on his August 2012 VA Form 9 the Veteran indicated that he wanted a Board videoconference hearing. A hearing was scheduled for January 6, 2014, and the Veteran was notified of the date and time. The Veteran failed to show up for the scheduled hearing, thus, all required action regarding his request for a hearing has been taken and no further action is required by VA.

The Board has also reviewed the Veteran's physical claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for right hip and low back disabilities as well as increased ratings for status post bilateral bunionectomies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right (major) shoulder disability is manifested by complaints of pain, which, at most, limits forward flexion to 90 degrees and abduction to 80 degrees.  There is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus. 


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 30 percent for status post right rotator cuff repair for a right supraspinatus tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Where, as here, service connection has been granted for status post right rotator cuff repair for a right supraspinatus tear and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in July 2009 of VA's duty to assist him in substantiating his service connection claim, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letter addressed all notice elements and predated the initial adjudication by the AOJ in November 2009 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  In-service treatment records and pertinent post-service records have been obtained and associated with his claims folders, or are otherwise are viewable on the Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

In addition, a relevant VA examination was obtained in December 2009.  The Board finds that, these examination report is thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's right shoulder claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, performed the requisite testing, and provided the information necessary to evaluate his service-connected right shoulder disability under the applicable rating criteria.  Neither the Veteran nor his representative has alleged any prejudice caused by a deficiency in the examination here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board has also considered that the Veteran has not been afforded a VA examination since 2009, but finds that the medical evidence of record in this case is not too old to adequately evaluate his right shoulder disability.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (another VA examination is not warranted based on the mere passage of time).  The Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  In this case, no competent medical evidence, by or on behalf of the Veteran, has been submitted which suggests that his service-connected right shoulder disability, has become worse in the period of time since the last evaluation.  See Counts v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's duty to assist is not a license for a "fishing expedition").  

Moreover, given the dearth of pertinent clinical findings since the July 2009 VA examination and the fact that the history provided by the Veteran during that examination, and considered by the examiner, is consistent with that reflected in the record, the report of that examination (which reflects not only the Veteran's history, but complaints, clinical findings and diagnoses) provides the information necessary to evaluate his service-connected right shoulder disability under the applicable rating criteria.  38 C.F.R. § 4.2 (2014); Abernathy v. Principi, 3 Vet.App. 461 (1992).  Consequently a new VA examination to rate the severity of his service-connected right shoulder is not warranted.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

The Veteran is seeking a higher disability rating for his service-connected right shoulder disability. 

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of the recorded history of a disability is necessary in order to make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  However, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has also held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's status post right rotator cuff repair for right supraspinatus tear is currently rated as 30 percent disabling under DC 5201.

Disabilities of the shoulder and arm are rated under DCs 5200 through 5203.  38 C.F.R. § 4.71a.  The Board notes that several of the diagnostic codes dealing with the shoulder and arm, have separate criteria based on whether a Veteran is right or left handed.  As the Veteran is right handed, \the Board will consider ratings for the major extremity or dominant arm.  

Under DC 5201 limitation of motion of the major or minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the major arm midway between the side and shoulder level also warrants a 30 percent rating.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major arm.  38 C.F.R. § 4.71.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

When examined by VA in December 2009, the Veteran reported a history of persistent pain since surgical repair of a torn rotator cuff, rated as a 7/10.  He complained of daily flare-ups related to reaching and pulling activities as well as weather changes.  He does not use any sort of assistive device or brace for his shoulder.  He has undergone physical therapy, injections, and takes routine medications for his shoulder.  His shoulder affects his daily activities as he has pain with normal reaching and grabbing activities such as putting away dishes or groceries in his home.  He is employed as a human resources manager and his shoulder bothers him at work any time he has to do any reaching or pulling activity while at work. 

Examination of the right shoulder revealed a well healed surgical scar with no focal area of tenderness to palpation over his acromioclavicular joint and biceps tendon.  The Veteran was mildly tender posteriorly over his supraspinatus.  On range of motion testing, he had forward flexion to 90 degrees with pain between 70 and 90.  Abduction was to 80 degrees, with pain between 45 and 80, external rotation to 60 degrees, with pain between 40 and 60, and internal rotation to 40 degrees, with pain between 20 and 40.  He had no significant change in motion or pain after three repetitions.  He did have pain and weakness with resisted abduction, and minimal pain with resisted external rotation.  He had no pain and good strength to resist internal rotation.  The examiner was unable to place the Veteran's right shoulder position to assess impingement.  He was negative for Yergason's and Speed's testing, but had mildly positive cross-arm abduction.  The Veteran was otherwise neurovascularly intact.  X-rays were negative for acute fractures, dislocations, or degenerative lesions. 

There is no indication in the claims folder that the Veteran has sought or received regular treatment for his right shoulder following this VA examination, nor has he contended otherwise.

Applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 30 percent for the Veteran's right shoulder disability have not been met.  The 2009 VA examination shows he is able to achieve at least 80 degrees of abduction, i.e., he was capable of reaching the arm to a point just slightly below shoulder level.  Active forward elevation of the right shoulder was to 90 degrees.  In order to be entitled to the next higher evaluation of 40 percent, under DC 5201, limitation of motion of the arm must be to 25 degrees from the side.  This has not been demonstrated. 

It is undisputed that the Veteran has limited motion of the right shoulder and that there is pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  However there is also no credible evidence of limitation of motion or of pain on use or flare-ups that result in increased functional impairment to the extent that the right shoulder disability would warrant a higher rating.  The Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results." Id. at 43 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating. 

Here, higher ratings based on pain without any quantifiable loss due to actual pain do not serve as basis for an increased rating.  Although there is evidence of painful motion and weakness, which could further limit functional ability during flare-ups, the Veteran has been able to take care of his activities of daily living and even with repetitive use there was no significant loss of motion.  Neither the Veteran nor the examiner established that pain or flare-ups result in functional loss that would equate to limited motion of the right shoulder to 25 degrees from the side.  Moreover, the Veteran's complaints of pain have been taken into consideration in the decision to assign the current 30 percent evaluation as his range of motion does not meet the criteria for a 30 percent rating, limitation of motion to midway between the shoulder and the side (45 degrees), but the rating was assigned anyway due to the impact of pain on his overall range of motion for his shoulder.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do not provide a basis for the assignment of a higher rating under these circumstances.

The Board also finds that no other diagnostic code pertaining to the shoulder would provide any higher disability evaluation.  There is no evidence of ankylosis of the scapulohumeral articulation or impairment of the humerus as contemplated by DC 5200 and DC 5202.  Accordingly, there is no basis for a higher rating.  Under DC 5203, the maximum rating for impairment of the scapula or clavicle is 20 percent and thus would not provide a basis for a higher rating.

The criteria for the assignment of a higher disability rating are not met for any part of the appeal period.  Fenderson, supra.  The current level of disability shown is encompassed by the current rating assigned, and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher evaluation is not warranted for this disability for any portion of the time period under consideration. Accordingly, entitlement to a rating in excess of 30 percent for his right shoulder disability is denied.

ORDER

A disability rating greater than 30 percent for status post right rotator cuff repair is denied.  


REMAND

Regrettably, the Board finds that the evidence currently of record is insufficient to decide the claims of entitlement to service connection for a right hip and low back disability, and entitlement to a compensable rating for right and left foot disabilities, and that further evidentiary development is needed before a decision can be reached on the merits.

Service treatment records confirm that in April 2004, prior to service discharge, the Veteran complained of recurrent back pain and spasms.  He was also noted to have right hip arthritis diagnosed by plain film that had been well controlled with Motrin and ice.  These records also include a November 1986 enlistment physical which noted the Veteran had a small right hip abrasion that was healing without infection and which was not considered disqualifying by military medical personnel.  

In December 2009, the Veteran was afforded a VA examination to determine, the onset and etiology of any current right hip disability.  Although the VA examiner concluded that Veteran's mild right hip degenerative arthritis could possibly be age-related, he could not resolve whether or not it was related to the April 2004 diagnosis of arthritis.  See Stefl v. Nicholson, 21 Vet. App. 120 123 (2007). ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion."); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  There was no examination provided that addressed the etiology of the Veteran's low back pain, to include discussion of his back complaints and treatment in service.  

Consequently, the Board finds the VA examination reports are inadequate.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand this matter for a more definitive medical opinion.  A medical opinion is also needed addressing the etiology and onset of the Veteran's low back pain, to include whether such is proximately due to any service-connected disability.  

The Veteran is also seeking compensable disability ratings for his service-connected bilateral bunionectomies.  Through his representative, he has challenged the adequacy of the August 2009 VA examination on the basis that the report does not accurately reflect his disability.  The Veteran alleges that the examiner was unable to determine the additional limitation of motion due to pain without speculating and did not provide any rationale for this conclusion.  As a result, the examination is inadequate.  The Board agrees.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (providing that the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups, and that because the diagnostic criteria provide for a rating on the basis of loss of range of motion, this determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain during flare-ups).  

Any ongoing medical records should also be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in her claims folder or Virtual VA folder) is dated in December 2009.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for right hip arthritis, low back pain, and his bilateral bunionectomies that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

3.  Then, schedule the Veteran for appropriate VA examinations.  The claims folder must be made available to the examiner(s)  for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner(s) should set forth all examination findings, together with the rationale for the comments and opinions expressed.

With respect to the right hip, the examiner should:

a) Determine whether there is there clear and unmistakable evidence (undebatable) that a right hip disability preexisted the Veteran's period of active duty beginning in November 1986.  If the examiner finds that a right hip disability preexisted service, the examiner should identify the pre-existing right hip disability and the evidence supporting pre-existence.

b) If a pre-existing right hip disability is found, the examiner should state whether there is clear and unmistakable (undebatable) evidence that the preexisting right hip disability was aggravated by service beyond its natural progression due to any incident of service.  The examiner should specifically indicate whether the findings of right hip arthritis at separation in 2004 represent a worsening of any preexisting right hip disability beyond its natural progress.

c) If a right hip disability is not found to have clearly and unmistakably preexisted service, the examiner should provide an opinion addressing whether, it is at least as likely as not (a degree of probability of 50 percent or higher) that his current right hip arthritis had its onset during either of the Veteran's periods of active duty.  In answering this question, the examiner should address the findings of right hip arthritis at separation in 2004 as the possible onset of, or precursor to, any current right hip disability.  If right hip arthritis cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

With respect to the low back, the examiner should:

a) Clearly identify all low back disabilities and provide an opinion whether any diagnosed back disorder is at least as likely as not (a degree of probability of 50 percent or higher), related to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service, or is in any other way causally related to military service.  In providing an opinion, the examiner is asked to address the Veteran's reports of back pain and spasms in 2004 at separation as the possible onset of, or precursor to, any current low back disorder.  If any diagnosed back disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is. 

b) If any diagnosed back disorder cannot be regarded as having had its onset during the Veteran's service, the examiner should offer an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher), that the Veteran's service-connected right shoulder or bunionectomy disabilities aggravate his diagnosed back disorder.  The examiner should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is. 

With respect to both the right hip and low back, the examiner should set forth medical reasons for accepting or rejecting the Veteran's report (lay observations) of right hip and low back pain during and since service.  He/She is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of right hip and back problems since service must be considered in formulating the requested opinion.  

With respect to the Veteran's bilateral bunionectomies, the examiner should: 

a) Describe all pertinent symptomatology and findings associated with the Veteran's status post right and left bunionectomies and provide an opinion as to whether these findings are best described as moderate, moderately severe, or severe.  Any disabling manifestations specifically attributable to the Veteran's bilateral bunionectomies must be fully outlined and differentiated from symptoms caused by any non-service-connected disorders.

b) Indicate whether, during the examination, there is evidence of any anatomical damage, and describe any functional loss, including the inability to perform normal working movements with normal excursion, strength, speed, coordination, and endurance.  The examiner should indicate whether there is any functional loss due to pain or weakness and document all objective evidence of those symptoms.  The examiner should document, to the extent possible, the frequency and duration of exacerbations of symptoms.   In addition, the examiner should, if feasible, provide an opinion as to the degree of any functional loss likely to result from a flare-up of symptoms or on extended use in terms of the degree of additional range of motion loss.  If such is not feasible, the examiner should explain why that is

The examiner(s) must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as deemed indicated.  If the examiner(s) feels that the requested opinion(s) cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the reports are deficient, they must be returned to the examiner for necessary corrective action, as appropriate.

5.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


